     Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 1 of 28 PageID# 1




                IN THE UNITED STATES DISTRICT COURT FOR THE

                           EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division

 UNITED STATES OF AMERICA
                                                  No.i:21-CR-ii8(TSE)

               V.                                 Count One:
                                                  Conspiracy To Commit Wire Fraud and
                                                  Bank Fraud
. BRETTA.AMENDOLA,                                (18 U.S.C.§1349)

               Defendant                          Counts Two through Eight:
                                                  Wire Fraud
                                                  (18 U.S.C.§1343)

                                                  Counts Nine and Ten:
                                                  Bank Fraud
                                                  (i8U.S.C.§1344)

                                     INDICTMENT

                             May Term 2021- At Alexandria

THE GRAND JURY CHARGES THAT:

                                  GeneralAllegations


                                      Introduction


At all times material to this indictment:

       1.     Defendant BRETT A.AMENDOLA lived in Loudoun County,Virginia,in

the Eastern District ofVirginia. Co-Conspirator #1 lived in Ashburn,Virginia,in the
 Eastern District of Virginia. Co-Conspirator #1 is one ofAMENDOLA's relatives.
       2.     As discussed below,from at least in or about April 2017through August

 2020,1 AMENDOLA used numerous bank,brokerage, and other financial accounts


 1 All dates subsequently alleged in this indictment occurred on or aboutthose dates. All
 amounts alleged in this indictment are approximate.

                                            -1-
    Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 2 of 28 PageID# 2




opened under several different names to defraud various individuals by what is known
as a "Ponzi scheme." As part ofthe scheme,AMENDOLA obtained money from his
victims with the knowingly false and fraudxilent promise that the victims would receive
quick repayment and large rates of return on their investments. AMENDOLA also made
various false statements to his victims concerning how the victims' money would be

used.

        3.   Contrary to his promises to his victims,AMENDOLA used money he
obtained from his later victims to make partial payments to his earlier victims, by which
he sought to luH the victims into a false sense ofsecurity in the soundness oftheir
investment with AMENDOLA. When victims complained to AMENDOLA about his

failure to repay them as promised, he made various lulling statements to the victims
concerning the state and profitability oftheir investments and continued to make partial
payments to some victims with money obtained from other victims.
        4.    Contrary to AMENDOLA's promises to his victims,AMENDOLA also used
the victims' money to pay his personal expenses; to gamble at various casinos;to pay for
a 2017 Porsche Panamera;to pay rentfor an expensive home in Leesburg, Virginia; to
make high-risk investments that were other than what he had promised to his victims;
and as mentioned,to make lulling pa3mients to earlier victims of his Ponzi scheme.
        5.    Company #1 was an entity registered with the Virginia Corporation
Commission in the Eastern District of Virginia by Co-Conspirator #1 on July 12, 2019.

        6.    Company #2 was a construction company that was owned by Co-
Conspirator #1 and that was located in Ashburn,Virginia,in the Eastern District of
Virginia.



                                           -2-
    Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 3 of 28 PageID# 3




      7-     Company #3 was a shell corporation incorporated in Virginia on February
8,2017. AMENDOLA was a manager of Company #3. Another ofAMENDOLA's
relatives was Company #3's director, president,treasurer,and secretary.

      8.     Company #4 was a shell corporation incorporated by this other relative on
April 26,2017. Its website was registered by AMENDOLA. The 2017Porsche Panamera
that AMENDOLA drove was titled in the name of Company #4. The Porsche Panamera

was purchased in or around June 2017for $103,971 with a $93>09i lo^m fraudulently
obtained from M&T Bank. Co-Conspirator #1 was a co-applicant on the M&T Bank loan

and identified himself as Company #4's director on the vehicle's purchase and loan
records. AMENDOLA and Co-Conspirator #1 defaulted on the M&T Bank loan.
      9.     As discussed below,AMENDOLA and Co-Conspirator #1 used Company
#2 and Company #1 to obtain fraudulentloans through the Paycheck Protection
Program, which was part ofthe Coronavirus Aid, Relief, and Economic Security Act.
The Program provided, among other things,forgivable loans to small businesses so that
they could meet their pajT^olls and retain their employees. To obtain the fraudulent
loans,AMENDOLA and Co-Conspirator #1 lied to the lender about,among other things,
the number ofemployees that Company #2 and Company #1 employed and the amount
ofthe entities' pa)n:oll. AMENDOLA used some ofthe proceeds from the loans to make
partial payments to some ofthe victims ofthe Ponzi scheme.
                                   The Ponzi Scheme

       The victims of AMENDOLA's Ponzi scheme included the following:

                                        Victim #1

       10.    AMENDOLA falsely and fraudulently promised Victim #1that if Victim #1
invested with AMENDOLA he would match Victim #i's investments dollar-for-dollar

                                           -3-
    Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 4 of 28 PageID# 4




and that he would deposit all ofthe funds into a trading accountfrom which
AMENDOLA would trade financial instruments. AMENDOLA falsely and fraudulently

promised that AMENDOLA would give Victim #l access to the trading accoimt and that
Victim #1 would receive distributions from the trading account that matched any

distributions taken by AMENDOLA.

      11.    Victim #1 wired AMENDOLA $io,ooo on October 30,2018, $10,000 on

October 31,2018,and $5,000 on November 1,2018. TD Bank Account #1, which
received the wires, had an opening balance of $0.50 the day the first wire was received.
On November 26,2018,Victim #1 gave AMENDOLA an additional $14,500 via PayPal
because AMENDOLA falsely and fraudulently claimed that he needed the money
immediately to cover an options trade that AMENDOLA had executed. TD Bank
Account #2,which received the PayPal deposit, had an opening balance of $161 the day
the deposit was received. On January 23,2019,Victim #1 gave AMENDOLA an
additional $9,000 via PayPal and a $14,000 check because AMENDOLA again falsely
and fraudulently claimed that the money wzis needed immediately to cover an options
trade. SunTrust Account #1, which received the PayPal deposit, had an opening balance

of $2,490 the day the PayPal deposit was received.
       12.    Despite AMENDOLA's promise to deposit the funds in ajoint trading
account and make a matching deposit, AMENDOLA failed to do so. In fact,
AMENDOLA never opened an investment accoimt with Victim #1 as an owner. Instead,
$19,000 ofVictim #i's funds was comingled with other victim's funds in Co-Conspirator
#Ts Charles Schwab Account, while the rest- more than $43,000 - was diverted to
other purposes. For example,AMENDOLA used much of Victim #i's money to pay
third parties and to pay $4,600 to the owner ofthe home AMENDOLA was renting.

                                           -4-
    Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 5 of 28 PageID# 5




AMENDOLA also converted $29,700 of Victim #i's investment into cash. AMENDOLA

never made any deposits to match the investments made by Victim #1.
      13.    AMENDOLA never provided Victim #1 with access to a trading account.

AMENDOLA falsely and fraudulently told Victim #1 that he was transferring the
accountfrom TD Ameritrade to Interactive Brokers and that he would provide Victim #1

the login information after the transfer was completed. AMENDOLA repeatedly delayed
providing Victim #1 with login information for the supposed account,including by
giving Victim #1 false login information.

      14.    Ofthe $20,000 that Victim #1 wired to AMENDOLA on October 30 and
31,2018,$11,500 was wired to Co-Conspirator #i's Charles Schwab Account. That
month,AMENDOLA lost $31,000 in Co-Conspirator #i's Charles Schwab Account
through risky trading in complex securities. Ofthe $14,500 Victim #1 gave
AMENDOLA via PayPal on November 26,2018,$7,000 was wired to Co-Conspirator
#l's Charles Schwab Account. That month,AMENDOLA lost $59,000 in Co-

Conspirator #i's Charles Schwab Account through risky trading in complex securities.
       15.   AMENDOLA made various false lulling statements to Victim #1. For
example,on November 28,2018,AMENDOLA sent an email to Victim #1falsely and
fraudulently claiming that AMENDOLA was "just playing it safe." On November 29,
2018,AMENDOLA sent an email to Victim #1falsely and fraudulently saying "I want to
stick with being conservative. Let's play the week out and wait until Monday.Pajdng
these huge premiums seems like too big a risk." On December 11, 2018,AMENDOLA
sent Victim #1 emails falsely and fraudulently saying that AMENDOLA was"taking a
conservative and patient approach" and"we are up $2900."



                                            -5-
    Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 6 of 28 PageID# 6




                                       Victim #2

      16.    In late 2018,AMENDOLA falsely and fraudulently told Victim #2that he
had an "amazing opportunity" involving a hemp farm located in Maryland.
AMENDOLA told Victim #2that ifshe lent him $50,000 on a Monday,he would repay

her $70,000 by Thursday. AMENDOLA told Victim #2that he needed to borrow
$50,000 because he had to demonstrate that he had this much to invest in the farm.
Victim #2 also lent AMENDOLA money for a beverage company that he said he was

starting.

       17.   AMENDOLA received $134,550 from Victim #2. Although AMENDOLA
eventually"repaid" Victim #2 eighteen months later,the money AMENDOLA gave her
included money provided by other unwitting victims of AMENDOLA's Ponzi scheme.
       18.   In or about November 2018,rather than applying Victim #2's funds as

promised,AMENDOLA caused the following transactions, among others, on the dates
below:

             a.     On November 15,2018,Victim #2 wired $58,000 to TD Bank
                    Account #1;

             b.     On the same day:

                         i.   The opening balance ofTD Bank Account #1 was $560;
                        ii.   A $10,000 check AMENDOLA wrote payable to Victim

                              #11 cleared TD Bank Account #1; and

                        hi.   AMENDOLA sent two wires totaling $35,000 from TD

                              Bank Account #1 to Co-Conspirator #i's Charles Schwab

                              Account.




                                          -6-
    Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 7 of 28 PageID# 7




             c.    From November 16,2018,through November 19,2018,

                   AMENDOLA gambled and lost almost $3,000 at Hollywood Casino
                   and Charlestown Races;

             d.    On November 27, 2018,Victim #2 wired $13,000 to TD Bank
                   Account #1;            .

             e.    On the same day:

                         i.   The opening balance ofTD Bank Account #1 was $4675
                        ii.   AMENDOLA wired $10,000 from TD Bank Accoimt #1 to

                              Co-Conspirator #i's Charles Schwab Account;

                       hi.    AMENDOLA made a $2,000 cash withdrawal from TD

                              Bank Account #1.

             f.    During November 2018,AMENDOLA lost $59,000 in Co-
                   Conspirator #i's Charles Schwab Account through risky trading in
                   complex securities.

      19.    In or about December 2018,AMENDOLA caused the following
transactions, among others, on the dates below:

             a.     On December 19,2018,Victim #2 wired $30,000 to TD Bank

                    Account #1, which had an opening account balance of negative

                    $446 on December 19,2018;

             b.     On the same day, a $7,500 check AMENDOLA wrote payable to
                    Victim Entity #4 cleared TD Bank Account #1;

             c.     On the next day, December 20,2018:

                         i.   AMENDOLA transferred $29,000 from TD Bank Account

                              #1 to TD Bank Account #2;

                                          -7-
Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 8 of 28 PageID# 8




                  ii.      AMENDOIA transferred $28,500 from TD Bank Account

                           #2to TD Bank Account #3, which had a balance of $0.03

                           prior to the transfer;

                 iii.      AMENDOIA wired $5,000 to Victim #10from TD Bank

                           Account #3;

                 iv.       AMENDOIA wired $5,700 wire to Victim Entity #1 from

                           AMENDOIA's TD Bank Account #3;

                  V.       AMENDOIA wired $16,500 to Co-Conspirator #i's

                           Interactive Brokers Account #1 from TD Bank Account

                           #3; and

                 vi.       Co-Conspirator #1 wrote a $50,000 check to Victim #2
                           from Wells Fargo Account #3,which had a balance of

                           $904 immediately before the $50,000 check cleared and
                           of negative $49,095 immediately afterwards.

        d.   On December 24, 2018,Victim #2 wired $31,000 to TD Bank

             Account #2,which had a balance of $1,096 prior to receiving the

              wire;

        e.   Two days later, on December 26,2018:

                      i.   AMENDOIA wired $6,000 to Victim Entity #1from TD

                           Bank Account #2; and

                  ii.      AMENDOIA wired $18,000 from TD Bank Account #2 to

                           Co-Conspirator #i's Interactive Brokers Account #1,

                           which had been opened on December 14,2018.



                                        -8-
    Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 9 of 28 PageID# 9




             f.       Interactive Brokers Account #i had a closing balance of $62,347 on

                      December 31, 2018,but AMENDOLA lost more than $89,000
                      through risky trading in complex securities during January 2019,
                      which left Interactive Brokers Account #1 with a balance of$30 on

                      January 31,2019; and

             g.       During December 2018,AMENDOLA lost more than $11,000 in
                      Co-Conspirator #i's Charles Schwab Account through risky trading
                      in complex securities. This left a balance in the account ofless than
                      $2.00.

                                         Victim #3

      20.    In mid-2019,Victim #3learned that AMENDOLA was trying to establish a
new hemp farm through Company #1,AMENDOLA's company. AMENDOLA was in
charge ofthe farm and oversaw the project.
      21.    In July 2019,AMENDOLA falsely and fraudulently told Victim #3that the
farm was short on cash because the investors who were going to provide the funding

were a little delayed. Victim #3 agreed to make a short-term loan so that the project
could continue moving forward while the investors'funding came through.
AMENDOLA falsely and fraudulently told Victim #3that the loan would be repaid
within thirty days.

      22.    Victim #3 agreed to give his credit card information to Co-Conspirator #1,
who then ran charges on the card to access cash. In or about July 2019,AMENDOLA
charged Victim #3's American Express("AmEx")card a total of $52,583.




                                             -9-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 10 of 28 PageID# 10




      23.    On July 24,2019,AMENDOLA gave Victim #3 a worthless promissory
note, which falsely and fraudulently stated that AMENDOLA and Company #1 would
pay Victim #3 $57,500 plus $10,000 in interest on August 15,2019.

      24.    Rather than applying Victim #3's funds as promised,AMENDOLA caused
the following transactions, among others,on the dates below:

             a.    On July 19,2019,and July 20,2019, Co-Gonspirator #1 charged
                   $19,155 to Victim #3's AmEx card;

             b.    On July 22,2019,the payment processor for Co-Conspirator #i's
                   company,Company #2,deposited a corresponding amount,

                   $18,484,to Wells Fargo Account #2,which had a balance of $7,641
                    prior to the deposit;

             c.     On the same day:

                         i.    Cash withdrawals totaling $2,300 were made from Wells

                               Fargo Account #2;

                        ii.    Co-Conspirator #1 transferred $18,500 to Wells Fargo
                               Account #1, which had a balance of negative $3,497 prior

                               to receiving the transfers;

                        iii.   A $5,500 check to Victim #15 cleared Wells Fargo

                               Account #1; and

                        iv.    Cash withdrawals totaling $2,700 were made from Wells

                               Fargo Account #1.

             d.     On July 22through 25,2019,AMENDOLA caused the following
                    transactions:




                                            -10-
Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 11 of 28 PageID# 11




                   i.    On July 22, 2019, Co-Conspirator #1 charged $8,900 to

                         Victim #3's AmEx card and a corresponding deposit of

                         $8,588 was made to Wells Fargo Account #2, which had

                         a balance of $2,314 prior to the deposit;

                  ii.    On July 23,2019, $7,500 was transferred from Wells

                         Fargo Account #2to Wells Fargo Account #1, which had a
                         balance of $2,201 prior to the transfer;

                  iii.   On July 23, 2019,cash withdrawals totaling $1,800 were

                         made from Wells Fargo Account #1;

                  iv.    On July 23,2019,an additional charge of $9,945 was

                         made to Victim #3's AmEx card and a corresponding

                         deposit of $10,369 was made the next day to Wells Fargo
                         Account #2,which had a balance of $1,010 prior to the

                         deposit;

                   V.    On July 24, 2019,$1,600 was withdrawn in cash from

                         Wells Fargo Account #2 and $7,500 was transferred from

                         Wells Fargo Account #2to Wells Fargo Account #1,

                         which had a balance of $7,873 prior to the transfer;

                  vi.    On July 24,2019,a $5,800 check AMENDOLA wrote to

                         Victim Entity #2 and a $2,000 check AMENDOLA wrote

                         to Victim #2 cleared Wells Fargo Account #1;

                  vii.   On July 24,2019,a $1,000 wire was sent to Victim Entity
                         #3 and a $2,500 wire was sent to Victim #10 from Wells

                         Fargo Account #1;

                                     -11-
  Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 12 of 28 PageID# 12




                     viii.   On July 24,2019, Co-Conspirator #1 charged another
                             $9,650 to Victim #3's AmEx card and a corresponding
                             deposit of $9,312 was made the next day to Wells Fargo
                             Account #2,which had a balance of $2,238 prior to the
                             deposit; and

                      ix.    On July 25,2019,$5,800 in cash was withdrawn from
                             Wells Fargo Account #2 and $7,000 was transferred from
                             Wells Fargo Account #2 to Wells Fargo Account #1,
                             which had a balance of $2,013 pnor to the transfer. The

                             same day,following the transfer, $2,300 was withdrawn
                             in cash from WeUs Fargo Account #1;

            e.    On July 29,2019, Co-Conspirator #1 charged $4>933 to Victim #3's
                  AmEx card, resulting the following day in a corresponding deposit
                  of $4,760 to Wells Fargo Account #2,which had a balance of$773
                  prior to the deposit.

            f.    On July 30,2019,$4,500 was transferred from Wells Fargo
                  Account #2 to Wells Fargo Account #1, which had a balance of $201
                  prior to the transfer, and a $2,970 check AMENDOLA wrote to

                  another individual cleared Wells Fargo Accoimt #1.

                                     Victim #4

      25.   In late August 2019,AMENDOLA told Victim #4 about Company #1,

which AMENDOLA described as an industrial hemp company or farm that AMENDOLA

owned with Co-Conspirator #1. AMENDOLA falsely and fraudulently claimed that

Company #1 had no debt or other investors or owners. AMENDOLA falsely and

                                          -12-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 13 of 28 PageID# 13




fraudulently told Victim #4 that Company #1 had a contract in place to sell its hemp
after it was harvested,but that AMENDOLA needed money to complete the harvest and

go to market. AMENDOLA also falsely and fraudulently claimed that Co-Conspirator #1
had put $150,000 of his own money into Company #1,but that they needed additional
funds to pay for harvest-related expenses.

      26.    Victim #4loaned AMENDOLA and Company #1 more than $50,000.

Initially, AMENDOLA falsely and fraudulently promised to pay $75,000 to Victim #4
after the hemp was harvested in return for the $50,000 loan. Later,AMENDOLA
falsely and fraudulently promised Victim #4 a forty-percent ownership interest in
Company #1 in addition to the promised $25,000 profit.
       27.    AMENDOLA drafted a false and fraudulent contract, which was notarized,
that purported to set forth the specifics ofthe agreement. The parties involved in the
contract were Victim #4,AMENDOLA,Co-Conspirator #1,Company #1,and Company

#3. In the contract,the owners of Company #1 were identified as Co-Conspirator #1,

with a sixty-percent ownership interest, and Victim #4> with a forty-percent ownership
interest. The contractfalsely and fraudulently claimed that Co-Conspirator #1
contributed $150,000 in cash to Company #1.

       28.   AMENDOLA falsely and fraudulently promised Victim #4that the money

he loaned to AMENDOLA and Company #1 was only to be spent on Company #i-related
harvest and marketing expenses. AMENDOLA also falsely and fraudulently promised
Victim #4 that Company #1 had no debt and that therefore the money Victim #4loaned
to AMENDOLA and Company #1 would not to be used to repay debt.
       29.    On August 29,2019,AMENDOLA deposited a $2,500 cashier's check from
Victim #4 in Wells Fargo Account #1, which had a balance of negative $661 prior to the

                                             -13-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 14 of 28 PageID# 14




deposit. The check contained the memo,"LOAN #i + CASH $4000." The next day,
AMENDOLA wired $5,000 from Wells Fargo Account #l to Victim #3's business.

      30.    On September 5, 2019,Victim #13(Victim #4's brother)wired $7,800 to
Wells Fargo Accoimt #1, which had a balance of negative $46 prior to receiving the wire.
The same day,AMENDOLA sent Victim #18 a $500 Zelle payment,transferred $500 to

Wells Fargo Account #4,and withdrew $300 in cash, all from Wells Fargo Account #1.
      31.    On September 13,2019,Victim #4 wired $12,700 to Wells Fargo Account
#1, which had a balance of $3,422 prior to receiving the wire. On the same day,
AMENDOLA caused the following transactions, among others:

             a.     AMENDOLA wrote a $2,000 check from Wells Fargo Account #1 to

                    Victim #2;

             b.     AMENDOLA wrote a $1,500 check from Wells Fargo Account #1 to

                    M&T Bank for the $93,000 loan used to purchase AMENDOLA's

                    2017 Porsche Panamera; and

             c.     A transfer of $2,000 was made from Wells Fargo Account #1to

                    Wells Fargo Account #2,which had a balance of $1,036 prior to the
                    transfer.

      32.    On September 19,2019,Victim #4 wired $8,000 to Wells Fargo Account
#1,which had a balance of $1,974 prior to receiving the wire. On the same day,
AMENDOLA wrote a $2,500 check to Victim #2 and a $5,000 check to Victim #3from
Wells Fargo Account #1.

       33.   On September 25,2019,Victim #13 wired $7,500 to Wells Fargo Account
#1, which had a balance of $1,020 prior to receiving Victim #i3's wires. On the same
day,AMENDOLA wrote a $5,000 check to Victim #2from Wells Fargo Account #1.

                                          -14-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 15 of 28 PageID# 15




      34.     From October 2through 4,2019,AMENDOLA caused the following
transactions, among others:

              a.    Victim #13 wired $17,000 to Wells Fargo Account #1, which had a

                    balance of $250 prior to receiving Victim #i3's first wire on October

                    2,2019;

              b.    A $3,000 check AMENDOLA wrote to Victim #3 cleared Wells

                    Fargo Account #1;

              c.    A $10,898 cash withdrawal was made from Wells Fargo Account

                    #1;

              d.    AMENDOLA made a Zelle payment of $500from Wells Fargo

                    Account #1 to Victim #10; and

              e.    A purchase of $1,219 was made at Best Buy with funds drawn on

                    Wells Fargo Account #1.

                                        Victim #5

      35.     In July or August 2019,AMENDOLA showed Victim #5 the hemp farm
owned by Company #1. AMENDOLA falsely and fraudulently told Victim #5 that
Company #1 did not have any debt or other investors. AMENDOLA falsely and
fraudulently told Victim #5 that he was looking for a short-term investor who could help
with Company #i's branding and sales.

      36.     On September 12,2019,Victim #5 wired $8,000 to Wells Fargo Account
#1, which had a balance of $89 prior to receiving the wire. On the same day,the
transactions made from Wells Fargo Account #1 included a $500 Zelle pa)mient to

Victim #18,cash withdrawals totaling $2,800,and a $1,000 transfer to Wells Fargo

Account #2.


                                          -15-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 16 of 28 PageID# 16




      37.    On September 18,2019,Victim #5 wired $5,000 to Wells Fargo Account
#1, which had a balance of$392 prior to receiving the wire. On the same day,

AMENDOLA made a $500 Zelle payment to Victim #10,Zelle payments totaling $2,000

to another individual, and a $1,000 transfer to WeUs Fargo Accormt #2,allfrom Wells
Fargo Account #1.

                               Victim #6 and Victim #7

      38.    In January and February 2020 Victims #6 and Victim #7,who is Victim
#6's spouse,lent AMENDOLA $30,000 after AMENDOLA falsely and fraudulently told
Victim #6 that he had a CBD business named Company #1 and that he needed money to

grow it and buy out a group ofinvestors he had been working with, as he did not want
them to obtain an equity interest in the business. After Victim #6 spoke with Victim #7
about investing in Company #1,they decided to lend AMENDOLA $30,000.
AMENDOLA falsely and fraudulently promised to use the loan to buy out the investors
AMENDOLA had been working with and to repay Co-Conspirator #1 some ofthe money
Co-Conspirator #1 had put into Company #1.

      39.    On January 28,2020,AMENDOLA sent Victim #6 and Co-Conspirator #1

an email providing Company #i's PNC Bank account information and indicating that
Co-Conspirator #1 was"100% supporting our efforts and will do what is necessary to
guarantee you and[Victim #7]are secured and compensated for the advance."
      40.    On February 27, 2020,Co-Conspirator #1 sent Victim #6 and
AMENDOLA an email addressed to Victim #6 in which Co-Conspirator #1 falsely and

fraudulently stated,in part,"Let this email stand as written documentation,that I agree
to amend any paperwork necessary as recommended as per your advisor, as long as the
financial terms and conditions do not change. Upon receipt of your transfer today,

                                          -16-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 17 of 28 PageID# 17




Thursday February 27,2020, you will have completed the full investment to[Company
#1]as previously agreed and documented,ofThirty Thousand Dollars($30,000.00).I

agree to honor the terms and conditions ofthe Agreement as previously documented.
Yet,should you decide to withdraw your investment,I agree to refund the full amount,
plus any interest due, within 14 days of written notice."

      41.    AMENDOLA drafted various false and fraudulent documents that

purported to set forth the specifics ofthe agreement with Victims #6 and #7. One ofthe
documents,a Secured Promissory Note dated January 24,2020,which was signed by
Co-ConspiratlDr #1,stated that Company #1 would receive $30,000from Victim #7 and
in return Victim #7 would receive monthly interest payments of $2,500 or, at Victim

#/s discretion, an additional one percent equity interest in Company #1. The note also

provided that the pajnnents to Victim #7 would begin on February 1, 2020,and that
unpaid principal,earned interest, or converted equity would be payable in full on
January 24,2021. A second document,a Binding Memorandum of Understanding
(MOU)signed by Co-Conspirator #1 on January 24,2020,provided that Victim #7
would invest $30,000 in Company #1 and in return would receive a ten-percent

ownership interest in Company #1. Additionally,the MOU provided that Victim #7
would also receive cash distributions of $2,500 or up to a twenty-percent ownership

interest in Company #1.

       42.    From January 31 through March 3,2020,AMENDOLA caused the
following transactions, among others:

              a.     On January 31, 2020,Victim #6 withdrew $15,000from a PNC
                     Bank account and deposited the funds into PNC Bank Account #1,

                     which had a balance of $25 prior to the deposit. The same day,

                                            -17-
Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 18 of 28 PageID# 18




              three withdrawals totaling $9,600 were made from PNC Bank

              Account #1.


        b.    On January 31, 2020,a deposit of $5,000,which matched one of
              the withdrawals made from PNC Bank Account #i, was made to

              PNC Bank Account #2, which had a balance of $81 prior to the

              deposit. The same day,Zelle payments of $500 were made from
              PNC Bank Accoimt #2to Victim #10 and another individual.

        c.    On February 3, 2020,a Zelle payment of $1,000 was made to

              Victim #4from PNC Bank Account #2 and a $2,000 check made

              payable to Victim #1 cleared PNC Bank Account #2.

        d.    On February 3, 2020,cash withdrawals totaling $1,300 were made
              from PNC Bank Account #1.

        e.    On February 10, 2020,a $1,500 check made payable to Victim #2

              cleared PNC Bank Account #1.

        f.    On February 14,2020,a $5,000 check drawn on Victim #6's PNC
              Bank account was deposited into PNC Bank Account #1, which had
              a balance of $98 prior to the deposit. With the exception of a $300
              deposit on February 10, 2020,this was the first deposit made to
              PNC Bank Account #1 since Victim #6's $15,000 deposit on

              January 31,2020.

         g.   On February 27, 2020,a $10,000 check drawn on Victim #6's Navy
              - Federal Credit Union account and made payable to Company #1 •

              was deposited into PNC Bank Account #1, which had a balance of
               $71 prior to the deposit. With the exception of deposits and
                                    -18-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 19 of 28 PageID# 19




                   transfers totaling $950 that were made on February 28,2020, no

                   additional deposits were made to PNC Account #1 until March 16,

                   2020.


            h.     On March 2,2020,a $850 check made payable to one of

                   AMENDOLA's sisters cleared PNC Bank Account #1. The same day,

                   $4,000 was transferred from PNC Bank Account #1 to PNC Bank

                   Account #2,and a Zelle payment was made to Victim #4from PNC

                   Bank Accoimt #2.

            i.     On March 3,2020, a $1,500 check made payable to Victim #2

                   cleared PNC Bank Account #1, and Zelle payments of $500 were

                   made to Victim #4 and Victim #10 from PNC Bank Account #2.

                                      Victim #8

      43.   In the spring of 2020,Victim #8 transferred $21,142from his TD
Ameritrade account to Co-Conspirator #i's TD Ameritrade Account.

      44.   AMENDOLA had falsely and fraudulently told Victim #8 that he could
grow Victim #8's $21,000 to $30,000 in two weeks. After two weeks,AMENDOLA
falsely and fraudulently told Victim #8 that AMENDOLA could give Victim #8 $30,000,
but that if Victim #8 let AMENDOLA keep trading with the money,AMENDOLA could
grow it to $100,000.

      45.    From April 29 through May 4,2020,AMENDOLA caused the following
transactions, among others:

             a.    On April 29, 2020,a transfer of $21,141 was made from Victim #8's
                   TD Ameritrade account to Co-Conspirator #i's TD Ameritrade



                                        -19-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 20 of 28 PageID# 20




                    Account, which had a closing value of $30,044 on April 30,2020,

                    the day after Victim #8's transfer was received,

             b.     On May 1,2020,a $20,000 wire was sentfrom Co-Conspirator #i's
                    TD Ameritrade Account to United Bank account #3. By May 31,

                    2020,withdrawals and losses had reduced the value of Co-
                    Conspirator #i's TD Ameritrade Account to negative $0.86.
      46.    United Bank Account #3 had a balance of $6,050 prior to receiving the
$20,000 wire from Co-Conspirator #i's TD Ameritrade Account on May 1,2020. On
the same day that the wire was received, $3,700 in cash was withdrawn from United
Bank Accoimt #3 and a $10,000 check, made payable to Co-Conspirator #1 and drawn
on United Bank Account #3,was deposited in TD Bank Account #2, which had a balance
of $553 prior to the deposit.

      47.    On May 4, 2020,the transactions made from TD Bank Account #2
included a $2,000 electronic payment to Victim #9 and electronic payments totaling
$5,750 to three other individuals.

                                       Other Victims

      48.     Through similar false and fraudulent statements,representations, and
promises,AMENDOLA perpetrated the Ponzi scheme against other victims,including
Victim #9,Victim #10,Victim #11, Victim #12,Victim #13,Victim #14,Victim #15,

Victim #16,Victim #17,Victim #18,Victim #19,Victim #20,Victim #21,Victim Entity

#1,Victim Entity #2,and Victim Entity #3.

                          The Paycheck Prgtection Program

       49.    The Coronavirus Aid, Relief, and Economic Security("CARES")Act is a
federal law enacted in March 2020 and designed to provide emergency financial

                                          -20-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 21 of 28 PageID# 21




assistance to the millions of Americans who are suffering the economic hardships

caused by the COVID-19 pandemic, One source of relief provided by the CARES Act was

the authorization of up to $349 billion in forgivable loans to small businesses for job
retention and certain other expenses,through a program referred to as the Paycheck

Protection Program ("PPP"). In April 2020, Congress authorized over $300 billion in
additional PPP funding.

      50.    In order to obtain a PPP loan,the small business(through its authorized

representative) must state, among other things,its average monthly pa5n:oll expenses
and number of employees. These figures are used to calculate the amount of money the

small business is eligible to receive under the PPP. In addition, businesses applying for

a PPP loan must provide documentation showing their payroll expenses.
       51.    A PPP loan application must be processed by a participating financial
institution(the lender). If a PPP loan application is approved,the lender funds the PPP

loan using its ovm monies, which are one hundred percent guaranteed by Small
Business Administration(SEA). Data from the application,including information about

the borrower,the total amount ofthe loan, and the listed number of employees,is

transmitted by the lender to the SEA in the course of processing the loan.
       52.    PPP loan proceeds must be used by the business on certain permissible
expenses—such as payroll costs,interest on mortgages,rent, and utilities. The PPP
allows the interest and principal on the PPP loan to be entirely forgiven if the business
spends the loan proceeds on qualified expense items within a designated period oftime
(usually eight weeks of receiving the proceeds)and uses at least seventy five percent of
the PPP loan proceeds on payroll expenses.



                                           -21-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 22 of 28 PageID# 22




                         Company #i*s FraudulentPPP Loan

       53.    In June 2020,Company #1 obtained an SBA-backed PPP loan of$43,292

(loan number X7802). The approval and subsequentfunding ofthis loan was based on

false information provided to the loan originator,Square Inc., d/b/a Square Capital

LLC,and by extension,to the lender, Celtic Bank,an SBA 7(a)lender and FDlC-insured
financial institution.

       54.    To apply and obtain Company #i's PPP loan, AMEDNDOLA and Co-

Conspirator #1 caused false and fraudulent documents to be submitted to the loan
originator, and by extension,to the lender. These included false and fraudulent copies
ofan IRS Form 941(Employer's Quarterly Federal Tax Return)for the first quarter of
2020 and a 2019 IRS Form 940(Employer's Annual Federal Unemployment Tax

Return). These tax documents falsely stated that Company #i's payments to employees

totaled $47,000 during the first quarter of 2020 and $179,210 in 2019.

       55.    On April 21,2020,the United States Treasury wired a $6,000 advance of
the proceeds ofloan number X7802 to PNC Account #1, which had a balance of $150
prior to receiving the wire. The same day,$6,000 was treinsferred fi*om PNC Account #1
to PNC Account #2,which had a balance of $14 prior to receiving the transfer. This

transfer was followed on the same day by a $3,400 wire from PNC Account #2to Co-

Conspirator #i's TD Ameritrade Account.

       56.    On June 3,2020,the remaining proceeds ofloan number X7802 were
wired by the lender to PNC Account #1, which had a balance of $28 prior to receiving
the wire. The same day,$36,000 were transferred from PNC Account #1 to PNC

Account #2,which had a balance of $219 prior to receiving the transfers. This transfer


                                          -22-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 23 of 28 PageID# 23




was followed on the same day by a $5,000 withdrawal from PNC Account #2 and a

$29,000 wire from PNC Accoimt #2to Co-Conspirator #i's Charles Schwab Account.
                          Company 02's FraudulentPPP Loan

       57.    In June 2020,Company #2 obtained an SBA-backed PPP loan of $45>729
Ooan number X7901). The approval and subsequent funding ofthis loan was based on
false information provided to the loan originator. Square Inc., d/b/a Squsire Capital
LLC,and by extension,to the lender, Celtic Bank,an SBA 7(a)lender and FDIC-insured
financial institution.

       58.    To apply and obtain Company #2's PPP loan,AMEDNDOLA and Co-
Conspirator #1 caused false and fraudulent documents to be submitted to the loan
originator, and by extension,to the lender. These included false and fraudulent copies
of an IRS Form 941for the first quarter of 2020 and a 2019 IRS Form 940. These tax
documents falsely stated that Company #2's pa3mients to employees totaled $59>875
during the first quarter of 2020 and $239,500 in 2019.

       59.    On June 17,2020,the proceeds ofloan number X7901 were wired by the
lender to PNC Accoxmt #2,which had a balance of $111 prior to receiving the wire. This

wire was followed on the same day by a $29,400 wire from PNC Account #2to Co-

Conspirator #l's Charles Schwab Account.




                                           -23-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 24 of 28 PageID# 24




                                      Count One


  Conspiracy and Attempt to Commit Wire Fraud and Bank Fraud —18 U.S.C.§1349

THE GRAND JURY FURTHER CHARGES THAT:

      Paragraphs 1through 59 ofthe General Allegations are incorporated here by
reference.

      From at least in or about April 2017through August 2020,in the Eastern District

ofVirginia and elsewhere,the defendant,

                                BRETT A. AMENDOLA,

and Co-Conspirator #1,together with others known and unknown,knowingly and
intentionally conspired:

      (a)    To violate 18 U.S.C. § 1343,that is, having devised and intending to devise
             any scheme or artifice to defraud, and for obtaining money or property by
             means offalse and fraudulent pretenses, representations, and promises,to
             transmit and to cause to be transmitted by means of wire communication

             in interstate commerce,any writings, signs,signals, pictures, and sounds

             for the purpose of executing such scheme or artifice; and
      (b)    To violate 18 U.S.C. § 1344,that is, to knowingly execute and attempt to
             execute a scheme or artifice to defraud a financial institution, and to

             obtain any ofthe moneys,funds,credits, assets,securities, or other
              property owned by, or under the custody or control of, a financial
             institution, by means offalse and fraudulent pretenses, representations,
              and promises;

and knowingly and intentionally attempted to do so.

(In violation of 18 U.S.C.§ 1349)-

                                           -24-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 25 of 28 PageID# 25




                              Counts Two through Eight

                              Wire Fraud -18 U.S.C.§1343

THE GRAND JURY FURTHER CHARGES THAT:

        Paragraphs i through 59 ofthe General Allegations are incorporated here by
reference.

        On or about the dates below,in the Eastern District of Virginia and elsewhere,the

defendant,

                                 BRETT A.AMENDOLA,

and Co-Conspirator #1, aided and abetted by themselves and others known and
unknown,having devised and intending to devise any scheme or artifice to defraud, and
for obtaining money or property by means offalse and fraudulent pretenses,
representations, and promises,transmitted and caused to be transmitted by means of
wire communication in interstate commerce, any writings,signs,signals, pictures, and

sounds for the piurpose of executing such scheme or artifice, each such execution
constituting a separate count:

 Count           Victim                      Approximate Dates

 Two             Victim #1                   October 2018 through January 2019

 Three           Victim #2                   November through December 2018

 Four            Victim #3                   July 2019

 Five            Victim #4                   August through October 2019

 Six             Victim #5                   July through September 2019

 Seven           Victim #6 & Victim #7       January through March 2020

 Eight           Victim #8                   April through May 2020

(In violation of 18 U.S.C. §§ 1343 and 2).

                                             -25-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 26 of 28 PageID# 26




                                  CotJNTS Nine AND Ten

                             Bank Fraud -18 U.S,C.§1344

THE GRAND JURY FURTHER CHARGES THAT:

        Paragraphs 1 through 59 ofthe General Allegations are incorporated here by
reference.

        From at least in or about April 2020 through June 2020,in the Eastern District
of Virginia and elsewhere,the defendant,
                                 BRETT A. AMENDOLA,

and Co-Conspirator #1, aided and abetted by themselves and others known and
unknown,knowingly executed and attempted to execute a scheme or artifice to defraud
a federally-insured financial institution, as defined in 18 U.S.C.§ 20,that is, Celtic Bank,
and to obtain any ofthe moneys,funds, credits, assets,securities, or other property
owned by,or under the custody or control of Celtic Bank by means offalse and
fraudulent pretenses,representations, and promises,each such execution constituting a
separate count:

 Count         Borrower                      Loan Amount

 Nine          Company #1                    $43,292

 Ten           Company #2                    $45,729

(In violation of 18 U.S.C. §§ 1344 and 2).




                                             -26-
   Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 27 of 28 PageID# 27




                                  Notice of Forfeiture

       Defendant BRETT A.AMENDOLA is hereby notified, pursuant to Fed.R.Grim.

P.32.2(a),that upon conviction ofthe violation setforth in Count 1 ofthis Indictment,
they shall forfeit to the United States, pursuant to 18 U.S.C. §§ 981(a)(1)(C)and
982(a)(2)(A), as well as 28 U.S.C.§ 2461(c), any properly constituting, or derived from,
proceeds obtained directly or indirectly as the result ofthe violation.
       The defendant is further notified, pursuant to Fed.R.Crim.P. 32.2(a),that upon

conviction of any ofthe violations set forth in Counts 2through 8 ofthis Indictment, he
shall forfeit to the United States, pursuant to 18 U.S.C.§ 981(a)(1)(C), as well as 28
U.S.C.§ 2461(c), any property, real or personal,that constitutes or is derived from
proceeds traceable to the violation.

       The defendant is further notified, pursuant to Fed.R.Crim.P. 32.2(a),that upon

conviction of either ofthe violations set forth in Counts 9 through 10 ofthis Indictment,

he shall forfeit to the United States, pursuant to 18 U.S.C.§ 982(a)(2)(A), any pipperty

constituting, or derived from, proceeds obtained directly or indirectly as the result ofthe
violation.

       Pursuant to 21 U.S.C.§ 853(p), defendant shall forfeit substitute property,if, by
any act or omission of defendant,the property referenced above cannot be located upon
the exercise of due diligence; has been transferred, sold to, or deposited with a third
party; has been placed beyond the jurisdiction ofthe Court; has been substantially
diminished in value; or has been commingled with other property that cannot be
divided without difficulty.

(All in accordance with 18 U.S.C. §§ 981(a)(1)(C)& 982(a)(2)(A); 21 U.S.C.§ 853(p); 28
U.S.C.§ 2461(c); and Fed. R.Crim.P. 32.2.)


                                            -27-
Case 1:21-cr-00118-TSE Document 1 Filed 05/20/21 Page 28 of 28 PageID# 28




                                  P}(r^^[iiy%f}€^E-Governrnent Act,
                                The onginal of this page has been filed
                                     undersea! in the Clerk's Office

                                     FOREPERSON




 RAJPAREKH
 AmjNa TTNTJF.n STATES ATTORNEY



 James P. GlllisS^
  I'^r^ ~       ■
 Kathryn DeMarco           ••   •!
 Specii Assistant United States Attorneys




                                      -28-
